19 F.3d 1438
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES OF AMERICA, Appellee,v.Gerald Lynn OLTMAN, Appellant.
No. 93-3531.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 15, 1994.Filed:  March 31, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Gerald Lynn Oltman appeals the 104-month sentence imposed by the district court1 after a jury found him guilty of conspiracy to possess with intent to distribute methamphetamine, and conspiracy to make a building, room, and enclosure available for use or distribution of methamphetamine, in violation of 21 U.S.C. Secs. 841(a)(1), 856.  He argues that the district court erroneously determined the drug quantity attributable to him by using drug transactions that occurred prior to the start of the conspiracy, and by relying upon factual findings that were clearly erroneous.


2
We conclude that Oltman waived his right to challenge the drug quantity the district court attributed to him.  In his objections to the presentence report, Oltman argued, inter alia, that his base offense level should be 30.  At sentencing, the district court agreed that Oltman's base offense level should be 30 (based on drug quantity) and sentenced Oltman, without objection, within the applicable Guidelines range.  Thus, Oltman cannot now argue that the district court erred when sentencing him.   Cf. United States v. Bartsh, 985 F.2d 930, 932-33 (8th Cir. 1993) (remand not necessary for specific findings of fact because district court's final determination was within Guidelines range defendant suggested) (subsequent history omitted);   United States v. Nischwitz, 900 F.2d 139, 140 (8th Cir. 1990) (defendant cannot challenge sentence within stipulated Guidelines range).


3
Accordingly, we affirm the sentence imposed by the district court.



1
 The HONORABLE MICHAEL J. MELLOY, Chief Judge, United States District Court for the Northern District of Iowa